PER CURIAM:
Martez Coleman, a federal prisoner, filed a petition under 28 U.S.C. § 2241 (2000), raising claims under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Although the district court construed the § 2241 petition as a motion under 28 U.S.C. § 2255 (2000), we find that Coleman clearly intended to file a § 2241 petition. He filed the petition on a standard § 2241 form in the district of incarceration. Because Coleman does not meet the standard set forth in In re: Jones, 226 F.3d 328, 333-34 (4th Cir.2000), we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED